     Case 2:21-cv-00054-PLM-MV ECF No. 4, PageID.33 Filed 03/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

MARSHALL S. SOSBY,

                      Petitioner,                   Case No. 2:21-cv-54

v.                                                  Honorable Paul L. Maloney

MIKE BROWN,

                      Respondent.
____________________________/

                                            ORDER

               In accordance with the opinion entered this day:

               IT IS ORDERED that a certificate of appealability is DENIED.



Dated:    March 26, 2021                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
